Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ amendments filed on 11 May 2021 have been entered. Claims 1, 6-8, 15, 16 have been amended. No claims have been canceled.  No claims have been added. Claims 1-16 are still pending in this application, with claims 1, 6-8, and 15-16 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 May 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell et al. (“Powell”, US Pre-Grant Publication 2010/0235782 A1), in view of Ramanathan et al. ("Ramanathan ", US Pre-Grant Publication 2012/0101398 A1), in view of Satin et al. (“Satin”, US Pre-Grant Publication 2006/0264769 A1), in view of Hoium et al. (“Hoium”, US Pre-Grant Publication 20090076402 A1), in view of Sundarrajan et al. (“Sundarrajan”, US Pre-Grant Publication 20070156966 A1), in view of Jeh et al. (“Jeh”, US Pre-Grant Publication 20070162424 A1), in view of Sadeghi et al. (“Sadeghi”, US Pre-Grant Publication 20020194305 A1), in view of Vining (US Pre-Grant Publication 20130024208 A1).

Regarding claim 1, Powell discloses a computer-implemented method executed using one or more processors (Powell [0031]), the method comprising: 
receiving, by one or more processors, user input comprising a request to display patient data (Powell [0073] discloses a remote device making a request to an information system to transmit patient data.);
receiving, by the one or more processors from a data management system, the patient data retrieved by the data management system from a facility system (Powell (Fig. 2 [0043]) illustrates a common database management system (DMS) (60’) that communicates patient data from information systems (42) at facilities to the common DMS.) based on a user-facility index that maps the identifier associated with the user of the computing device to the facility system (Powell [0092] provides a universal user ID/password which authenticates users to multiple information systems.) that the user is associated with as a healthcare provider  (Powell [0065] describes a user as a physician.);
processing, by the one or more processors, the patient data to generate one or more graphical representations of the patient data (Powell (Fig. 5J [0072]) illustrates a fetal strip chart that displays medical data comprising an ECG.), the patient data reflective of one or more physiological characteristics of a patient, at least one graphical representation of the one or more graphical representations comprising a waveform.  (Powell (Fig. 5J [0072]) ECG.)

Powell does not describe displaying, by a display of the computing device, at least one waveform segment of the waveform; 
displaying, by the display of a computing device, a plurality of calipers associated with the at least one waveform segment, each caliper of the plurality of calipers being associated with an interval of the at least one waveform segment,
displaying the first handle and the second handle in the respective positions relative to the at least one waveform segment.
However, these features are well known in the art as taught by Ramanathan. For example, Ramanathan discloses displaying, by a display of the computing device, at least one waveform segment of the waveform (Ramanathan (Fig. 3 [0082]) illustrates a waveform.); and
displaying, by the display of a computing device, a plurality of calipers associated with the at least one waveform segment, each caliper of the plurality of calipers being associated with an interval of the at least one waveform segment (Ramanathan (Fig. 3 [0082]) shows a single caliper set.  Any number of one or more such intervals can be selected for additional types of processing.  Ramanathan (Fig. 6 [0091]) illustrates the selection of multiple waveform intervals.),
displaying the first handle and the second handle in the respective positions relative to the at least one waveform segment.  (Ramanathan Fig. 6 illustrates the display of waveform selection calipers.  The Examiner interprets calipers that define the beginning and end of the waveform selection as first and second handles.)  
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data with 

Powell and Ramanathan do not describe displaying the calipers comprises, for each caliper: 
receiving a measurement value of the interval associated with the caliper; 
determining, relative to the at least one waveform segment, respective positions of a first handle and a second handle of the caliper based on the measurement,
receiving user input, the user input being input to the first waveform segment displayed on the display of the computing device and indicating an adjustment of a position of the first of the plurality of calipers based on user contact with the display of the computing device.
However, these features are well known in the art as taught by Satin. For example, Satin discloses wherein displaying the calipers comprises, for each caliper: 
receiving a measurement value of the interval associated with the caliper (Satin [0045] uses calipers to measure waveform intervals.); 
determining, relative to the at least one waveform segment, respective positions of a first handle and a second handle of the caliper based on the measurement, (The cardiologist can alter the placement of the caliper positions on any displayed ECG waveform [0097].  The Examiner interprets a handle as two positions in the waveform image that define a measurement.  Since Satin [0045] uses calipers to measure waveform intervals and permits the cardiologist to alter placement of the caliper positions, Satin implicitly discloses handles.)
receiving user input, the user input being input to the first waveform segment displayed on the display of the computing device and indicating an adjustment of a position of the first of the plurality of calipers based on user contact with the display of the computing device.  (Satin [0070] allows the cardiologist to adjust caliper positions.  Satin [0045] uses calipers to measure waveform intervals.  The Examiner interprets a handle as two positions in the waveform image that define a measurement.  Since Satin [0045] uses calipers to measure waveform intervals and permits the cardiologist to alter placement of the caliper positions, Satin implicitly discloses handles.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data and Ramanathan’s system for visualization of electrophysiology data with Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms because Satin’s apparatus identifies artifacts in the ECG tracings and tentatively interprets the ECG tracings. Also, the computer may compare several ECG waveforms based on 

Powell, Ramanathan, and Satin do not describe wherein a first of the plurality of calipers is dependent on a second of the plurality of calipers, such that an endpoint of a first interval of the at least one waveform segment, corresponding to the first of the plurality of calipers, and a beginning point of a second interval of the at least one waveform segment that succeeds the first interval, corresponding to the second of the plurality of calipers, is aligned with the first interval;
in response to receiving the user input, determining, by the computing device, the first interval and the second interval associated with the first of the plurality of calipers and the second of the plurality of calipers, respectively that is dependent on the first of the plurality of calipers.
However, these features are well known in the art as taught by Hoium. For example, Hoium discloses wherein a first of the plurality of calipers is dependent on a second of the plurality of calipers, such that an endpoint of a first interval of the at least one waveform segment, corresponding to the first of the plurality of calipers, and a beginning point of a second interval of the at least one waveform segment that succeeds the first interval, corresponding to the second of the plurality of calipers, is aligned with the first interval (Hoium (Fig. 2 [0066]) illustrates timing markers where a single timing marker is the defined boundary for two adjacent ;
in response to receiving the user input, determining, by the computing device, the first interval and the second interval associated with the first of the plurality of calipers and the second of the plurality of calipers, respectively that is dependent on the first of the plurality of calipers.  (Hoium (Fig. 2 [0066]) illustrates timing markers where a single timing marker is the defined boundary for two adjacent cardiac cycle intervals.  For example, marker (240) is the end of the P-R interval and the beginning of the Q-T interval.  Hoium [0100] discusses adjustment of the time position markers.  Adjusting a marker that marks the end and beginning of two intervals would change the interval distances of both intervals.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms with Hoium’s apparatus for determining susceptibility for arrhythmias because Hoium [0100] discusses adjustment of a time position marker that bounds two intervals.  Hoium’s patient cardiac cycle and PT-wave chart (Fig. 2) is nearly identical to the Instant Applications chart illustrated in Fig. 10.

Powell, Ramanathan, Satin, and Hoium do not describe selectively operate in a pass-through mode, to improve performance of retrieval of the patient data, the pass-through mode enabling real-time mode retrieval from a plurality of data sources by using data identifiers and passing the patient data onward for responding to a user request.
However, these features are well known in the art as taught by Sundarrajan. For example, Sundarrajan discloses selectively operate in a pass-through mode (Sundarrajan (Fig. 6) forwards a request for data to servers (615).  If another request is made for the same data during the server request, the data is transmitted to the requesting client from the cache without a server request (630), (640).) to improve performance of retrieval of the patient data, the pass-through mode enabling real-time mode retrieval (Sundarrajan (Fig. 6) describes a process that receives data requests from a server, forwards the requests to the server, and transmitting the data from the server to clients with no stated delay (real-time).) from a plurality of data sources (Sundarrajan (Fig. 1 [0036]) allows clients to access any of the servers.) by using data identifiers (Sundarrajan [0101] uses an object determinant to reference an object or a set of objects.  An object determinant may be a parameter or a value.) and passing the patient data onward for responding to a user request. (Sundarrajan (Fig. 6) transmits requested data to clients (630), (640).)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms, Hoium’s apparatus for determining susceptibility for arrhythmias with Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache because Sundarrajan’s system transmits the received response and/or object from the response 

Powell, Ramanathan, Satin, Hoium, and Sundarrajan do not describe the data management system comprising a data cache module configured to operate in a reposed mode.
However, these features are well known in the art as taught by Jeh. For example, Jeh discloses the data management system comprising a data cache module configured to operate in a reposed mode.  (Jeh [0053] discloses a cache server that stores queries and corresponding search results.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms, Hoium’s apparatus for determining susceptibility for arrhythmias, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache with Jeh’s system for alerting a computer user to new results because Jeh’s system receives requests from a query server and transmits the requests to the cache [0050].

Powell, Ramanathan, Satin, Hoium, Sundarrajan, and Jeh do not describe processing, by the one or more processors, the request to determine a type of a computing device associated with the request,
data formatted for the type of the computing device associated with the request.
However, these features are well known in the art as taught by Sadeghi. For example, Sadeghi discloses processing, by the one or more processors, the request to determine a type of a computing device associated with the request (Sadeghi [0057] associates different user devices with different device types.),
data formatted for the type of the computing device associated with the request (Sadeghi [0057] formats notification information in accordance with the user device type.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms, Hoium’s apparatus for determining susceptibility for arrhythmias, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache Jeh’s system for alerting a computer user to new results with Sadeghi’s system to facilitate a distribution of information because Sadeghi’s system may use defined interfaces to format the information as appropriate [0070].

Powell, Ramanathan, Satin, Hoium, Sundarrajan, Jeh, and Sadeghi do not describe determine the patient data, and an identifier associated with a user of the computing device;
transmitting, by the one or more processors to a data management system, the data identifiers and the identifier associated with the user of the computing device.
However, these features are well known in the art as taught by Vining. For example, Vining discloses determine the patient data, and an identifier associated with a user of the computing device (Vining [0092] discloses a user requesting a medical report from a server in a report request.  The report request includes a patient identifier and linking information.  Vining [0091] links medical data by a patient identifier, test number, and record number.  Test and record numbers are interpreted as patient data identifiers.);
transmitting, by the one or more processors to a data management system, the data identifiers and the identifier associated with the user of the computing device. (Vining [0091]-[0092] discloses a user requesting a medical report from a server in a report request.  The report request includes a patient identifier and patient linking information.  The receiver (server) may receive a web request over the Internet.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms, Hoium’s apparatus for determining susceptibility for arrhythmias, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache Jeh’s system for alerting a computer user to new results, Sadeghi’s system to facilitate a distribution of information with Vining’s system for generating a composited multimedia-based report 

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Powell, Ramanathan, Satin, Hoium, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell, Ramanathan, Hoium as modified by Satin further teach the method of claim 1, further comprising: 
receiving user input associated with a handle of a first caliper, the user input indicating movement of the handle from a first position to a second position; and 
determining an updated value for a first measurement value associated with the first caliper based on the second position.  (Satin [0070] allows the cardiologist to adjust caliper positions.  Satin [0045] uses calipers to measure waveform intervals.  The Examiner interprets a handle as two positions in the waveform image that define a measurement.  Since Satin [0045] uses calipers to measure waveform intervals and permits the cardiologist to alter placement of the caliper positions, Satin implicitly discloses handles.)

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Powell, Ramanathan, Satin, Hoium, Sundarrajan, Jeh, Sadeghi, and Vining above.
the method of claim 3, further comprising: 
moving a handle of a second caliper in response to movement of the handle of the first caliper; and 
determining an updated value for a second measurement value associated with the second caliper based on the second position.  (Satin [0070] allows the cardiologist to adjust caliper positions.  Satin [0045] uses calipers to measure waveform intervals.)

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Powell, Ramanathan, Satin, Hoium, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell further teaches the method of claim 1, further comprising receiving, by the one or more processors, the patient data.  (Powell [0047] transmits patient data between an information system and a remote device.  At least one of the listed remote devices (Apple iPhone) is known to comprise a processor.)

Regarding claim 6, Powell discloses a non-transitory computer-readable storage device coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations. (Powell [0014])
In light of the rejection in claim 1, the remaining limitations for the non-transitory computer-readable storage medium in claim 6 are similar and performed by the method 

Regarding claim 7, in light of the rejection in claim 6, the system in claim 7 is similar and implemented with the storage device in claim 6. Therefore, claim 7 is rejected for the same reason as claim 6.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell et al. (“Powell”, US Pre-Grant Publication 2010/0235782 A1), in view of Ramanathan et al. ("Ramanathan ", US Pre-Grant Publication 2012/0101398 A1), in view of Satin et al. (“Satin”, US Pre-Grant Publication 2006/0264769 A1), in view of Hoium et al. (“Hoium”, US Pre-Grant Publication 20090076402 A1), in view of Sundarrajan et al. (“Sundarrajan”, US Pre-Grant Publication 20070156966 A1), in view of Jeh et al. (“Jeh”, US Pre-Grant Publication 20070162424 A1), in view of Sadeghi et al. (“Sadeghi”, US Pre-Grant Publication 20020194305 A1), in view of Vining (US Pre-Grant Publication 20130024208 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 2012/0123223 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Powell, Ramanathan, Satin, Hoium, Sundarrajan, Jeh, Sadeghi, and Vining above
the method of claim 1, further comprising displaying the measurement value proximate to each of the plurality of calipers.
However, these features are well known in the art as taught by Freeman. For example, Freeman discloses the method of claim 1, further comprising displaying the measurement value proximate to each of the plurality of calipers.  (Freeman [0065] displays measurement values in the region of the caliper.  Freeman provides a button which, when touched, displays all the relevant measurements for a particular waveform.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Ramanathan’s system for visualization of electrophysiology data, Satin’s apparatus for rapid interpretive analysis of electrocardiographic waveforms, Hoium’s apparatus for determining susceptibility for arrhythmias, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache, Jeh’s system for alerting a computer user to new results, Sadeghi’s system to facilitate a distribution of information, Vining’s system for generating a composited multimedia-based report with Freeman’s treatment system dashboard because Freeman’s system provides an integrated view of physiological data from the patient, along with therapeutic treatment and patient history and examination findings, in an automated way to caregivers (Freeman [0010]).

Claims 8, 10-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell et al. (“Powell”, US Pre-Grant Publication 2010/0235782 A1), in view of Beasley et al. (“Beasley”, US Patent 7227549 B2), and in view of Mirow (US Pre-Grant Publication 20090292180 A1), in view of Sundarrajan et al. (“Sundarrajan”, US Pre-Grant Publication 20070156966 A1), in view of Jeh et al. (“Jeh”, US Pre-Grant Publication 20070162424 A1), in view of Sadeghi et al. (“Sadeghi”, US Pre-Grant Publication 20020194305 A1), in view of Vining (US Pre-Grant Publication 20130024208 A1).

Regarding claim 8, Powell discloses a computer-implemented method executed using one or more processors (Powell [0031]), the method comprising:
receiving, by one or more processors, user input comprising a request to display patient data (Powell [0073] discloses a remote device making a request to an information system to transmit patient data.);
receiving, by the one or more processors from a data management system, the patient data retrieved by the data management system from a facility system (Powell (Fig. 2 [0043]) illustrates a common database management system (DMS) (60’) that communicates patient data from information systems (42) at facilities to the common DMS.) based on a user-facility index that maps the identifier associated with the user of the computing device to the facility system (Powell [0092] provides a universal user ID/password which authenticates users to multiple information systems.) that the user is associated with as a healthcare provider  (Powell [0065] describes a user as a physician.);
processing, by the one or more processors, patient data to generate one or more graphical representations of the patient data (Powell (Fig. 5J [0072]) illustrates a fetal strip chart that displays medical data comprising an ECG.), the patient data reflective of one or more physiological characteristics of a patient, at least one graphical representation of the one or more graphical representations comprising a waveform. (Powell (Fig. 5J [0072]) ECG.)

Powell does not describe displaying a first waveform segment of the waveform in a primary (window), the first waveform segment being associated with a first time period;
displaying a second waveform segment of the waveform in a first secondary (window), the second waveform segment being associated with a second time period; and 
displaying a third waveform segment of the waveform in a second secondary (window), the third waveform segment being associated with a third time period.
However, these features are well known in the art as taught by Beasley. For example, Beasley discloses displaying a first waveform segment of the waveform in a primary (window), the first waveform segment being associated with a first time period (Beasley (Fig. 3) illustrates a system for identifying zoom regions for a waveform.  Beasley (Fig. 3 column 2 line 61 to column 3 line 15) associates a zoom region (42) from the complete waveform (32) with a waveform view (34).  Each zoom region may be selected for a different time period.); 
displaying a second waveform segment of the waveform in a first secondary (window), the second waveform segment being associated with a second time period (Beasley (Fig. 3 column 2 line 61 to column 3 line 15) associates a zoom region (44) from the complete waveform (32) with a waveform view (36).  Each zoom region may be selected for a different time period.); and 
displaying a third waveform segment of the waveform in a second secondary (window), the third waveform segment being associated with a third time period.  (Beasley (Fig. 3 column 2 line 61 to column 3 line 15) associates a zoom region (46) from the complete waveform (32) with a waveform view (38).  Each zoom region may be selected for a different time period.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data with Beasley’s system for Indicating and manipulating a zoom region of a waveform because with Beasley’s system, the colors of the markers (calipers) of the zoom regions are the same as the color of the zoomed waveform in the waveform views so the user can properly associate each zoomed waveform view with the corresponding zoom region (Beasley column 3 lines 9-13).

Powell and Beasley do not describe a first distance between the primary layer and the first secondary layer is proportional with a first physiological parameter value;
a second distance between the first secondary layer and the second secondary layer is proportional with a second physiological parameter value, and a difference between the first physiological parameter value and the second physiological parameter value indicates a physiological irregularity.
However, these features are well known in the art as taught by Mirow. For example, Mirow discloses a first distance between the primary layer and the first secondary layer is proportional with a first physiological parameter value;
a second distance between the first secondary layer and the second secondary layer is proportional with a second physiological parameter value (Mirow (Figs. 30-31, [0161]-[0162]) illustrates stacked power graphics of five heart rate variability frequencies (ULF – VHF).  Stacked power graphics for five heart rate frequencies discloses the relationship between the primary layer and the first secondary layer; and the relationship between the first secondary layer and the second secondary layer.  The difference between the lines is proportional to the power.  The size of a frequency region is interpreted as a physiological parameter value.  For example, Fig. 30 illustrates very large physiological parameter values for HF and VHF, relatively small physiological parameter values for VLF and LF.), and a difference between the first physiological parameter value and the second physiological parameter value indicates a physiological irregularity.  (Mirow (Fig. 30 [0242]) discusses a prominent VHF power at night, indicating an apneic condition.  Mirow (Fig. 31 [0244]) discusses normal (much smaller) VHF peaks indicating treated apnea.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Beasley’s system for Indicating and manipulating a zoom region of a waveform with Mirow’s apparatus for diagnosing psychiatric and physical conditions because  Mirow’s 

Powell, Beasley, and Mirow do not describe the data management system comprising a data cache module configured to selectively operate in a pass-through mode, to improve performance of retrieval of the patient data, the pass-through mode enabling real-time mode retrieval from a plurality of data sources by using data identifiers and passing the patient data onward for responding to a user request.
However, these features are well known in the art as taught by Sundarrajan. For example, Sundarrajan discloses selectively operate in a pass-through mode (Sundarrajan (Fig. 6) forwards a request for data to servers (615).  If another request is made for the same data during the server request, the data is transmitted to the requesting client from the cache without a server request (630), (640).) to improve performance of retrieval of the patient data, the pass-through mode enabling real-time mode retrieval (Sundarrajan (Fig. 6) describes a process that receives data requests from a server, forwards the requests to the server, and transmitting the data from the server to clients with no stated delay (real-time).) from a plurality of data sources (Sundarrajan (Fig. 1 [0036]) allows clients to access any of the servers.) by using data identifiers (Sundarrajan [0101] uses an object determinant to reference an object or a set of objects.  An object determinant may be a parameter or a value.) and passing the patient data onward for responding to a user request. (Sundarrajan (Fig. 6) transmits requested data to clients (630), (640).)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Beasley’s system for Indicating and manipulating a zoom region of a waveform, Mirow’s apparatus for diagnosing psychiatric and physical conditions with Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache because Sundarrajan’s system transmits the received response and/or object from the response to the first client in response to the first request, and to the second client in response to the second request [0159].  This provides real-time retrieval of data.

Powell, Beasley, Mirow, and Sundarrajan do not describe the data management system comprising a data cache module configured to operate in a reposed mode.
However, these features are well known in the art as taught by Jeh. For example, Jeh discloses the data management system comprising a data cache module configured to operate in a reposed mode.  (Jeh [0044] discloses a cache server that stores queries and corresponding search results.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Beasley’s system for Indicating and manipulating a zoom region of a waveform with Mirow’s apparatus for diagnosing psychiatric and physical conditions, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache 

Powell, Beasley, Mirow, Sundarrajan, and Jeh as modified by Sadeghi further teach processing, by the one or more processors, the request to determine a type of a computing device associated with the request (Sadeghi [0057] associates different user devices with different device types.);
data formatted for the type of the computing device associated with the request.   (Sadeghi [0057] formats notification information in accordance with the user device type.)

Powell, Beasley, Mirow, Sundarrajan, Jeh, and Sadeghi as modified by Vining further teach data identifiers of the patient data, and an identifier associated with a user of the computing device (Vining [0092] discloses a user requesting a medical report from a server in a report request.  The report request includes a patient identifier and linking information.  Vining [0091] links medical data by a patient identifier, test number, and record number.  Test and record numbers are interpreted as patient data identifiers.); 
transmitting, by the one or more processors to a data management system, the data identifiers and the identifier associated with the user of the computing device. (Vining [0091]-[0092] discloses a user requesting a medical report from a server in a report request.  The report request includes a patient identifier and patient linking information.  The receiver (server) may receive a web request over the Internet.)

Regarding claim 10, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell and Mirow as modified by Beasley further teach the method of claim 8, wherein the second time period is earlier in time than the first time period.  (Beasley (Fig. 3) illustrates a system for identifying zoom regions for a waveform.  It would have been obvious to one with ordinary skill in the art at the time of the invention, for Beasley to allow the user to select a second waveform with a second time period that is earlier than the first time period.)

Regarding claim 11, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell and Mirow as modified by Beasley further teach the method of claim 8, wherein the second time period is later in time than the first time period.  (Beasley (Fig. 3) illustrates a system for identifying zoom regions for a waveform.  It would have been obvious to one with ordinary skill in the art at the time of the invention, for Beasley to allow the user to select a second waveform with a second time period that is later than the first time period.

Regarding claim 12, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell and Mirow as modified by Beasley further teach the method of claim 8, wherein the third time period is earlier in time than the second time period.  (Beasley (Fig. 3) illustrates a system for identifying zoom regions for a waveform.  It would have been obvious to one with ordinary skill in the art at the time of the invention, for Beasley to allow the user to select a third waveform with a third time period that is earlier than the second time period.)

Regarding claim 13, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell, and Mirow as modified by Beasley further teach the method of claim 8, wherein the third time period is later in time than the second time period.  (Beasley (Fig. 3) illustrates a system for identifying zoom regions for a waveform.  It would have been obvious to one with ordinary skill in the art at the time of the invention, for Beasley to allow the user to select a third waveform with a third time period that is later than the second time period.)

Regarding claim 14, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
the method of claim 8, further comprising receiving, by the one or more processors, the patient data.  (Powell [0073])

Regarding claim 15, in light of the rejection in claim 8, the storage device in claim 15 is similar and performed by the method in claim 8. Therefore, claim 15 is rejected for the same reason as claim 8.

Regarding claim 16, in light of the rejection in claim 8, the system in claim 16 is similar and performed by the method in claim 8. Therefore, claim 16 is rejected for the same reason as claim 8.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell et al. (“Powell”, US Pre-Grant Publication 2010/0235782 A1), in view of Beasley et al. (“Beasley”, US Patent 7227549 B2), in view of Mirow (US Pre-Grant Publication 20090292180 A1), in view of Sundarrajan et al. (“Sundarrajan”, US Pre-Grant Publication 20070156966 A1), in view of Jeh et al. (“Jeh”, US Pre-Grant Publication 20070162424 A1), in view of Sadeghi et al. (“Sadeghi”, US Pre-Grant Publication 20020194305 A1), in view of Vining (US Pre-Grant Publication 20130024208 A1) in view of Goossens et al. (“Goossens”, US Pre-Grant Publication 2012/0131495 A1).

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from Powell, Beasley, Mirow, Sundarrajan, Jeh, Sadeghi, and Vining above.
Powell, Beasley, Mirow, Sundarrajan, and Jeh do not describe the method of claim 8, further comprising:
 receiving user input; and 
in response to the user input, scrolling the first, second and third waveform segments through the primary layer and the first and second secondary layers, such that the first waveform segment is displayed in the second secondary layer, the second waveform segment is displayed in a third secondary layer and the third waveform segment is displayed in the primary layer.  
However, these features are well known in the art as taught by Goossens. For example, Goossens discloses the method of claim 8, further comprising:
 receiving user input (Goossens [0086] discusses using arrow keys or gestures to browse different windows.); and 
in response to the user input, scrolling the first, second and third waveform segments through the primary layer and the first and second secondary layers, such that the first waveform segment is displayed in the second secondary layer, the second waveform segment is displayed in a third secondary layer and the third waveform segment is displayed in the primary layer.  (Goossens (Fig. 1B, 1C; [0086]) illustrates rotating windows in a 3D GUI environment.  Fig. 1B illustrates window (136) in the primary location and windows located in secondary locations on either side of the primary location.  When a browse command is received from the user, Goossens 
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Powell’s system for viewing patient data, Beasley’s system for Indicating and manipulating a zoom region of a waveform, Mirow’s apparatus for diagnosing psychiatric and physical conditions, Sundarrajan’s system for providing granular timed invalidation of dynamically generated objects stored in a cache, Jeh’s system for alerting a computer user to new results, Sadeghi’s system to facilitate a distribution of information, Vining’s system for generating a composited multimedia-based report with Goossen’s system for concurrently displaying open windows because the user selecting different windows for the front/primary window using the up/down arrow keys scrolls through the windows ([0126]-[0127]).

Response to Arguments
The Applicants’ arguments (pages 12-13 filed 11 May 2021) regarding the 35 USC 103 rejections of claims 1-16 have been fully considered.
The Applicants generally argue the art of record fails to disclose the new limitations added to the independent claims.


Thus, the 35 USC 103 rejections of claims 1-16 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613